11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

The State of Texas,                            * From the 385th District Court
                                                 of Midland County
                                                 Trial Court No. CR49338.

Vs. No. 11-18-00001-CR                         * February 21, 2020

Terry Daryl Whitman,                           * Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J., sitting
                                                by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.